*303The court decided that the plaintiff was entitled to recover, in an opinion
f&r curiam,
in part as follows:
The facts as reported by the Commissioner, which have been substantially adopted by the court, are not disputed by either party. They show that the plaintiff was the chief support of his mother and that he has not received the allowance provided by law. He is, therefore, entitled to judgment.
*304Entry of judgment was suspended, awaiting filing of stipulation, or report from the General Accounting office, as to amount due in accordance with the above decision. -